     Case 2:20-cv-00165-MTL-DMF Document 15 Filed 12/07/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Douglas A Hirano,                                 No. CV-20-00165-PHX-MTL (DMF)
10                  Plaintiff,                          ORDER
11    v.
12    Unknown Davidson, et al.,
13                  Defendants.
14
15          Before the Court is Plaintiff Douglas Hirano’s appeal (Doc. 12) from the Magistrate
16   Judge’s July 31, 2020 Order (Doc. 11). For the reasons discussed herein, the appeal is
17   denied. In addition, the Court will dismiss this action in its entirety because Plaintiff has
18   failed to satisfy the Court’s Order to Show Cause (Doc. 8) and has not timely served any
19   Defendant in this case.
20                                                I.
21          On January 21, 2020, Plaintiff filed a Prisoner Civil Rights Complaint (the
22   “Complaint”). (Doc. 1.) On March 13, 2020, the Court noted that Plaintiff had paid the
23   filing fee and ordered that Plaintiff must either serve each Defendant or seek a waiver of
24   service of each Defendant within 90 days of the filing of the Complaint or the action may
25   be dismissed as to each Defendant not served. (Doc. 5.) Plaintiff moved for an extension
26   of time to effectuate service of Defendants on April 28, 2020. (Doc. 6.) In an Order entered
27   on May 8, 2020, the Magistrate Judge noted that Plaintiff was no longer in custody and
28   granted the motion in part, extending Plaintiff’s deadline to complete service of process or
     Case 2:20-cv-00165-MTL-DMF Document 15 Filed 12/07/20 Page 2 of 4



 1   obtain a waiver of service to July 7, 2020 and directing the Clerk of Court to send Plaintiff
 2   a service packet including the Complaint, the Court’s March 13, 2020 Order, the May 8,
 3   2020 Order, and both summonses and request for waiver forms for Defendants. (Doc. 7 at
 4   3.)
 5          Plaintiff did not provide the Court with proof of service before that deadline expired.
 6   Accordingly, on July 17, 2020, the Magistrate Judge entered an Order to Show Cause,
 7   allowing Plaintiff 14 days to effectuate service of Defendants or “show cause in writing
 8   why the case should not be dismissed for failure to timely serve any of the defendants in
 9   this matter.” (Doc. 8.) Instead of responding to the Order to Show Cause, Plaintiff, on
10   July 28, 2020, moved “to hold this action in abeyance until [he] notifies the Court that he
11   is ready to proceed.” (Doc. 10 at 2.) In that motion, Defendant stated he “was unexpectedly
12   returned to prison on June 14, 2020,” he “was immediately placed in solitary confinement
13   for 14 days” pursuant to the Bureau of Prisons’ pandemic quarantine policy, and that he
14   lacked access to his “legal documents.” (Id. at 1–2.) The motion further noted that Plaintiff
15   “may be released to a residential drug treatment program within 30 days.” (Id. at 2.)
16          On July 31, 2020, the Magistrate Judge denied Plaintiff’s request to hold this action
17   in abeyance and determined Plaintiff had not satisfied the Order to Show Cause, noting
18   that “a few days remain[ed] for Plaintiff to respond” to that Order. (Doc. 11.) Plaintiff then
19   filed the pending appeal. (Doc. 12.)
20                                                  II.
21          Within 14 days of being served a copy of a magistrate judge’s order deciding a
22   pretrial, nondispositive matter, “[a] party may serve and file objections to the order.”* Fed.
23   R. Civ. P. 72(a). The district judge “must consider timely objections and modify or set
24   aside any part of the order that is clearly erroneous or is contrary to law.” Id.
25          Here, Plaintiff objects to the Magistrate Judge’s July 31, 2020 Order. His objection
26   is premised largely on facts asserted for the first time in his objection. Specifically, Plaintiff
27
     *
      Where, as is the case here, the effect of a motion to stay is not the denial of relief, the
28   motion is a non-dispositive matter that may be determined by a magistrate judge. S.E.C. v.
     CMKM Diamonds, Inc., 729 F.3d 1248, 1260 (9th Cir. 2013).

                                                   -2-
     Case 2:20-cv-00165-MTL-DMF Document 15 Filed 12/07/20 Page 3 of 4



 1   alleges that he “attempted, on numerous occasions, to serve the Defendants in this case,”
 2   he went to the United States Marshal’s service in Honolulu, Hawaii, and he then called the
 3   United States Marshal’s service in Arizona “more than five times” but “reach[ed] a
 4   recording that promptly hung-up” each time. (Doc. 12 at 1.) Plaintiff further explains he
 5   subsequently “fell seriously ill with Ulcerative Colitis,” which required him to seek
 6   “Emergency Room care” on two occasions. (Id.) And he contends he “already paid more
 7   than $800 in filing fees and administrative costs” and states that “dismiss[ing] this case
 8   would require [him] to pay another $400 to [refile] the case.” (Id.) In addition to those new
 9   allegations, Plaintiff reiterates that he does not have his legal documents and anticipates
10   placement in a residential drug treatment program. (Id.)
11          This Court “has discretion, but is not required, to consider evidence or arguments
12   presented for the first time in objections to a [Magistrate Judge’s order].” Bland v.
13   Rodriguez, 2020 WL 5793806, *1 (E.D. Cal. Sept. 29, 2020) (citations omitted); see Brown
14   v. Roe, 279 F.3d 742, 744 (9th Cir. 2002). Exercising that discretion, the Court will not
15   consider the newly alleged facts. The Ninth Circuit has observed:
16
                    [A]ffording district courts discretion to consider new evidence
17                  makes prudential sense. The magistrate judge system was
                    designed to alleviate the workload of district courts. To require
18
                    a district court to consider evidence not previously presented
19                  to the magistrate judge would effectively nullify the magistrate
                    judge’s consideration of the matter and would not help to
20                  relieve the workload of the district court.
21
22   United States v. Howell, 231 F.3d 615, 622 (9th Cir. 2000) (internal citations and quotations

23   omitted). In addition to those prudential concerns, Plaintiff has made no attempt to explain

24   why he was unable to assert the new facts in response to the Court’s Order to Show Cause

25   or in his motion for abeyance. Accordingly, the Court will not consider the facts Plaintiff

26   raises for the first time in his objection.

27          The Court further finds that no part of the Magistrate Judge’s July 31, 2020 Order

28   is clearly erroneous or contrary to law. “A district court has discretionary power to stay



                                                   -3-
     Case 2:20-cv-00165-MTL-DMF Document 15 Filed 12/07/20 Page 4 of 4



 1   proceedings in its own court . . . .” Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir.
 2   2005). The Magistrate Judge denied Plaintiff’s motion because he had “not shown good
 3   cause for any stay of this matter, let alone an indefinite stay.” (Doc. 11 at 2.) And the
 4   Magistrate Judge further noted that Plaintiff has “had sufficient time since March 13, 2020,
 5   to effectuate service, including before his recent incarceration.” (Id.) Clear error exists only
 6   if the Court is “left with the definite and firm conviction that a mistake has been
 7   committed.” Easley v. Cromartie, 532 U.S. 234, 242 (2001). That is not the case here.
 8                                                 III.
 9          Accordingly,
10          IT IS ORDERED denying Plaintiff’s Objections to Magistrate’s Order (Doc. 12).
11          IT IS FURTHER ORDERED that Plaintiff’s request that the Court send him a
12   copy of the Complaint in this action is granted. (Doc. 14.) The Clerk of the Court shall
13   mail a copy of the Complaint (Doc. 1) to Plaintiff.
14          IT IS FURTHER ORDERED dismissing this action in its entirety, without
15   prejudice, because Plaintiff has not satisfied the Court’s Order to Show Cause (Doc. 8) and
16   has not timely served any Defendant in this matter.
17          IT IS FINALLY ORDERED that the Clerk of the Court shall close this case.
18          Dated this 7th day of December, 2020.
19
20
21
22
23
24
25
26
27
28


                                                  -4-
